The defendant is a dealer in bank and insurance company stocks which are not bought and sold on the Stock Exchange and are known as "over the counter" securities. Its place of business was connected with the place of business of J.S. Schofield  Co., in Waterbury, Conn., by a private wire for "teletype" messages. The plaintiff made an agreement on November 18, 1929, with J.S. Schofield  Co. for the purchase of twenty shares of AEtna Life Insurance Company stock at the price of $101 1/2 per share. It does not appear whether the plaintiff understood that he was buying the stock from J.S. Schofield  Co. as dealers, or through J.S. Schofield  Co. as brokers, but he received a "confirmation of sale" over the signature of J.S. Schofield  Co. stating: "We are pleased to Confirm Sale to you today November 19th, 1929, of 20 AEtna Life Insurance 101 1/2, $2,030." On November 20th the plaintiff agreed to purchase 10 shares of the stock of Equitable Trust Company and received from J.S. Schofield  Co. a similar memorandum.
The stocks which the plaintiff agreed to buy were not at that time in the possession of J.S. Schofield  Co. Indeed, the stock of Equitable Trust Company was "new" stock which had not at that time been issued. J.S. Schofield  Co., in its turn, agreed to purchase similar stock from the defendant, but at a price several dollars per share less than the price which plaintiff agreed to pay. Prior to each purchase from the defendant, the defendant had been informed by J.S. Schofield *Page 455  Co. that they desired to purchase that stock to fill an order for a customer at a higher price. Promptly after each purchase, the defendant received notice from J.S. Schofield  Co. that the stock purchased should be transferred to the name of the plaintiff, and in letters confirming the notices, previously sent over the private wire, J.S. Schofield inclosed their check for the purchase price of the stock "to eliminate the possibility of delay in transfer." The receipt of these checks was acknowledged by the defendant in letters which stated, "we have this day placed" the stock "in transfer into the name of Albert C. Wills, 93 Bank Street, Waterbury, Conn."
The statements contained in the letters that the defendant had "this day" placed the stock in transfer was untrue. In fact, though the defendant had purchased stock to fill the order received from J.S. Schofield  Co., no such stock had been delivered to the defendant at that time. Before the stock was delivered to the defendant, J.S. Schofield  Co. had become bankrupt, and owed the defendant a large sum of money on a general account, though the purchase price of this particular stock had been paid to the defendant. Then the defendant refused to deliver the stock, though it retained the purchase price. The plaintiff, claiming that he is the owner of the stock, has brought two actions, which have been tried together, for its conversion.
The defendant attempts to justify its refusal to deliver the stock to the plaintiff on the ground that it agreed to sell the stock to J.S. Schofield  Co. as principal and not as the plaintiff's broker, that it received from the buyer the purchase price of the stock in advance of delivery, and that, though it may be accountable to J.S. Schofield  Co., the buyer, or to the trustee in bankruptcy, for the moneys received in advance, it may apply those moneys upon the amount due to it from the bankrupt on its general account. The Appellate Division, holding that the defendant had notice that J.S. Schofield  Co. *Page 456 
acted as agent or broker for the plaintiff in purchasing the stock, and that the defendant may not defeat the claim of the plaintiff by an assertion that it was dealing with the broker as a principal (LeMarchant v. Moore, 150 N.Y. 209), directed judgment in favor of the plaintiff for the value of the stock.
Perhaps the checks in payment for the stock were delivered to defendant, not only in advance of delivery of the stock, but conditionally upon the transfer of the stock to the plaintiff. Perhaps the moneys so delivered to the defendant belonged to the plaintiff, and the defendant received them with notice of the plaintiff's ownership. We do not now pass upon the ethical or legal justification of defendant's claim that it may apply those moneys upon an indebtedness due from J.S. Schofield  Co. The plaintiff has not demanded back the purchase price. He does not claim title to the moneys paid to the defendant. He claims title to the stock which the defendant agreed to sell, and he can recover only upon proof that title at some time passed to him.
We need not now decide whether there is any evidence to sustain the finding of the Appellate Division that J.S. Schofield  Co. acted as brokers for the plaintiff in purchasing the stock. Even though we should assume that the defendant's contract for the stock was made with the plaintiff as the disclosed principal of J.S. Schofield  Co., yet, under that contract, no title to the stock passed at that time to the plaintiff. The seller did not, at that time, have title to the stock which it agreed to sell, and did not make any contract whereby it undertook to make a present transfer of the property in specific goods. The defendant's contract was a "contract whereby the seller agrees to transfer the property in goods to the buyer." (Pers. Prop. Law; Cons. Laws, ch. 41, § 82.) The goods were then unascertained. The defendant might thereafter acquire goods of the stipulated description for the purpose of complying with its contract to transfer *Page 457 
property in goods of that description to the buyer, but the property in the goods acquired would pass to the buyer only when such goods "in a deliverable state are unconditionally appropriated to the contract * * * with assent of the buyer." (Pers. Prop. Law, § 100, rule 4; Coolidge v. Old Colony TrustCo., 259 Mass. 515.)
It has been said that, probably, the rule that property in goods passes by mere appropriation on the part of the seller with the assent of the buyer "has been reached by an extension of the doctrine of delivery." (1 Williston on Sales [2d ed.], § 274, note 14.) In order to pass property in unascertained or future goods "appropriation," even with the assent of the buyer, must be more than "a selection on the part of the vendor, where he has the right to choose the article which he has to supply in performance of his contract." (Wait v. Baker, 2 Exch. 1;Procter  Gamble Co. v. Peters, White  Co., 233 N.Y. 97.) Something must be done, or, at least, something must happen, which by assent of both parties shall carry out their intent that at that point property shall actually pass to the buyer. Then where the seller still retains possession, he, "by operation of law becomes bailee of the goods." (1 Williston on Sales, § 274, note 14.)
Doubtless here the evidence shows that both the plaintiff and J.S. Schofield  Co. assented to a transfer of property in stock which the defendant might thereafter unconditionally "appropriate" to the contract by placing stock of the stipulated description "into transfer" in the plaintiff's name. The defendant wrote that it had made such appropriation, though it had no title to and was not in possession of any stock of that description. In fact it never made any appropriation of the stock in the manner assented to by the buyer, and, therefore, no property in the stock which it agreed to sell ever passed to the buyer. Certainly if the certificates of stock which the defendant had purchased and intended to appropriate to the contract had been lost or destroyed, the consequent *Page 458 
loss would have fallen on the defendant and not the plaintiff.
It is said that the defendant should be estopped from denying the representation it made in its letters, that stock had been appropriated to the contract; and that when stock of the stipulated description came into the defendant's possession, the property in that stock passed to the plaintiff, by reason of that estoppel. We do not attempt now to define the limits of the doctrine that a seller may be estopped by his own acts from a denial that title to property has passed and that title may pass by estoppel. (See 1 Williston on Sales, §§ 130, 131.) No estoppel arises in any case where there has been no act done and no change of position in reliance upon an untrue representation. Here the buyer paid the purchase price before the representation was made, and thereafter took no action and refrained from no action he might otherwise have taken, in reliance upon that representation. His position is exactly the same as if no such representation had been made.
If the plaintiff owned the money paid for the purchase price of the stock and the defendant accepted the price with notice of the plaintiff's ownership, the plaintiff may be able to recover the purchase price so paid in an appropriate action. Perhaps the plaintiff may have a cause of action for breach of contract, either as the disclosed principal or the disclosed assignee of the contract to sell made by the defendant. Such questions must be decided in appropriate actions. The plaintiff has failed to establish a cause of action for conversion, since no title to any stock passed to the buyer under the contract to sell.
The judgments should be reversed and the complaint dismissed, with costs in all courts.